Spain, J. (dissenting).
We respectfully dissent, agreeing with Supreme Court’s determination that plaintiff is entitled to summary judgment on his Labor Law § 240 (1) claim. To be sure, “[a] volunteer who offers his [or her] services gratuitously cannot claim the protection afforded by the ‘flat and unvarying duty’ flowing to [the] special class [of employees protected by] section 240” (Whelen v Warwick Val. Civic & Social Club, 47 NY2d 970, 971 [1979] [emphasis added], quoting Yearke v Zarcone, 57 AD2d 457, 459 [1977], lv denied 43 NY2d 643 [1977]).
Here, plaintiff, a self-employed construction contractor, and John Musacchia negotiated an agreement whereby plaintiff would be permitted to engage in the planned hunting event on the subject property and, in exchange, plaintiff would design, oversee and construct a shed on the property. Plaintiff was in the process of “fulfilling [his] obligation” (Schwab v Campbell, 266 AD2d 840, 841 [1999]) under that agreement—completing *1278the construction of the shed—when he slipped and fell from the ladder. As such, plaintiff was not merely offering “ ‘the casual assistance of a friend, neighbor or relative’ ” (Alver v Duarte, 80 AD2d 182, 183 [1981], quoting Yearke v Zarcone, 57 AD2d at 461; cf. Tse Chin Cheung v G & M Hardware & Elec., 249 AD2d 28, 29 [1998]; Howerter v Dugan, 232 AD2d 524, 525 [1996]), “helping out” the property owner (Curatolo v Postiglione, 2 AD3d 480, 481 [2003]), or acting as “[a] volunteer who offers his services gratuitously” (Whelen v Warwick Val. Civic & Social Club, 47 NY2d at 971). “[Gratuitous” work is that which is “[d]one or performed without obligation to do so; given without consideration” (Black’s Law Dictionary 721 [8th ed 2004]).
The uncontroverted fact here is that plaintiff was obligated to complete this work. Significantly, Musacchia would not have permitted him to join the hunting event (and had previously rejected plaintiffs request to join) without the concomitant quid pro quo that plaintiff would accomplish the erection of the shed. Plaintiffs status as an “employee” (Labor Law § 2 [5]), who was “employed” (Labor Law § 2 [7]), does not turn on whether he receives an actual paycheck for work performed at this site (see e.g. Vernum v Zilka, 241 AD2d 885, 886-887 [1997]). Regardless of whether a worker such as plaintiff was required to pay for the hunting event and was monetarily compensated for building the shed, or was charged to participate in the hunt and deemed to be thereafter paying off that debt incurred by erecting the shed (see Thompson v Marotta, 256 AD2d 1124, 1125 [1998]; Vernum v Zilka, supra), or—as here—a quid pro quo barter arrangement was entered in which no money was exchanged, the construction work such as performed by plaintiff was not gratuitous; rather, it was substantially equivalent to acting as a general contractor to design, oversee and complete the building of a structure. Thus, plaintiff was within the class of persons for whose benefit Labor Law § 240 was enacted.
Further, plaintiff established a prima facie case of entitlement to summary judgment given his uncontroverted testimony that the ladder “kicked out” from underneath him, causing his fall from the elevated work site (see Dowling v McCloskey Comm. Servs. Corp., 45 AD3d 1232, 1233 [2007]; Mitchell v Atlas Copco N. Am., 307 AD2d 635, 636-637 [2003]; Smith v Pergament Enters. of S.I., 271 AD2d 870, 871-872 [2000]; see also Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 289 n 8 [2003]), and defendant failed to submit evidence raising a triable issue of fact in response (see Ball v Cascade Tissue Group-N.Y., Inc., 36 AD3d 1187, 1188 [2007]). Accordingly, plaintiff is entitled to summary judgment on his Labor Law § 240 (1) claim.